        Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 1 of 12


                                                                         ,.r nill'ViCTCWJ
                                UNITED STATES DISTRICT COURT: ^ '. « ' l« • -     ' *•


                                            FOR THE
                                    DISTRICT OF WYOMING
                                                                       c,t£PHAH            CUiMV
 UNITED STATES OF AMERICA,

                   Plaintiff,                              Criminal Action No. 17-CR-124-J


                       V.



 GIBSON BUCKLEY CONDIE,

                  Defendant,

                      and



 WYOMING RETIREMENT SYSTEM,
 c/o EMPOWER RETIREMENT,

                  Gamishee.


                                  ANSWER OF THE GARNISHEE
                                  TO WRIT OF GARNISHMENT




                                                                                , BEING DULY SWORN
                      (Affiant Name)
DEPOSES AND STATES:


IF GARNISHEE IS AN INDIVIDUAL:


I am Gamishee herein doing business in the name of


                                       (Statefull name and address ofbusiness)

IF GARNISHEE IS A PARTNERSHIP:


I am a partner or authorized representative of a partnership designated as


                      (Statefull name and address ofpartnership)
            Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 2 of 12




 IF GARNISHEE IS A CORPORATION. LIMITED LIABILITY COMPANY or a STATE:
                                                                                         St^TEAA
 I am the                              of Gamishee,       (2,1 o I
        (Statefull name and address ofbusiness entity)

 a Corporation / Limited Liability CompanV/Stat^ (^drc/e one), organized under the laws of the
 State of



 On h)Q\f. 1^                                            , 2018, Gamishee was served with the Writ of
^ontinwrgj Gamishment, and answers as follows:

 A.     Gamishee employs Defendant or otherwise provides Defendant with compensation for
        services in the manner set forth in the following subsections-

        1.      Defendants current pay period is:
                              weekly
                              bi-weekly
                              semi-monthly
                              monthly
                                     Other (please specify)

        2.      Defendant=s current pay period (in effect on the date when the writ of gamishment
                was served) began and will end on the following dates:

                             /     /2018 -      /     /2018


        3.        The following amounts reflect Defendant=s disposable eamings and the amount to
                  be withheld pursuant to this Writ of Gamishment:
                   (a) Gross pay                                        $
                   (b) Federal income tax                               $
                   (c) PICA                                             $
                   (d) State income tax                                 $
                   (e) Local income tax                                 $
                   (f) Total tax withholdings                           $
                           (sum of (b) through (e))
                   (g) Net Pay/Disposable Eamings                       $
                           (line (a) minus line (f))
                   (h) Amount to be withheld                            $
 (lesser of: (1) line (g) times 25%; or (2) the amount line (g) exceeds 30 times the federal minimum
 wage )

 B.     Gamishee has been served with other previous gamishments as to Defendant, which are
        described below to include the effective dates of the gamishment, whether the gamishment
        is continuing, and the gamishing party:
      Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 3 of 12




     Gamishee has custody, control or possession of the following property (non-earnings), in
     which the Defendant maintains an interest, as described below:

              Description of                                    Approximate Description of
              Property                   Value                  Defendant=s Interest
                                                                in Property

     1. V57 -DtpeniZRO a)AK9                                            1007,
                 Acaujhrr              4 s <?f
     2.


     3.


     4.


D.   Gamishee anticipates owing to Defendant in the future, the following amounts:

              Amount                             Estimate date or Period Due


     1.   $
     2.   $
     3. $.
     4.   $



E.   Gamishee denies holding property subject to this Writ of Gamishment for the reasons
     indicated below:
        Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 4 of 12




                        The Gamishee is now in no manner and upon no account indebted or under
                        liability to Defendant, and the Gamishee does not have his/her possession
                        or control any property belonging to Defendant, or in which the Gamishee
                        has an interest, and is in no manner liable as Gamishee in this action.

                        The Gamishee makes the following claim of exemption(s) on the part of
                        Defendant:




                        Gamishee claims it has the following objections, defenses, or set-offs to
                        Plaintiffs right to apply Gamishee's indebtedness to Defendant upon
                        Plaintiffs claim:




       Gamishee mailed the original of these answers by first-class mail to the Clerk of the
Court for the District of Wyoming, and a copy of this answer by first-class mail to Defendant and
to:
       C. Levi Martin
       Assistant United States Attomey
       P.O. Box 668
       Cheyenne, WY 82001


                                                      GARNISHEE
         Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 5 of 12




STATE OF WYOMING                )
                                ) ss
COUNTY OF LARAMIE          )

       Subscribed and sworn to before me by   j(Xw i*0                   this W day of
    A^r\\                      2018^.1

                                                     Notary Public

My Commission expires:                 l3^
                                                                KfiUEV

                                                          COUNTY
                   Case
     Wyoming Retirement   2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 6 of 12
                        System
     c/o to Empower Retirement
     P.O. Box 173764
     Denver, CO 80217-3764                                                                                   RETIREMENT
                                                                                                               SYSTEM




      WYOMING RETIREMENT SYSTEM 457 DEFERRED COMPENSATION PLAN




        GIBSON CONDIE                                            Statement Period:         10/01/2018- 12/31/2018
        1054 VALI RD                                             Participant ID:           2438311
        POWELL WY 82435-9259                                     Plan:                     93001-02
                                                                                           Park County School Dist #I




Questions or concerns about your statement or account? Plea.sc call us at 777-3325 or 800-989-9324 or email 457pln@wyo.gov. Visit us
in Cheyenne during business hours at 6101 Yellowstone RD, Suite 500.


What is my account balance?                         Where can I go for help?
                                                     Website:            www.wrsdcp.com
               $4,732.35                            Phone:               1-800-701-8255
                                                    Mail:                Empower Retirement
                                                                         P.O. Box 173764
             As of 12/31/2018                                            Denver, CO 80217-3764



How has my account changed?
                                                                                                             Total

                   Balance as of September 30,2018                                                      $5,317.11
                   Change in Value                                                                         -581.17
                   Expenses                                                                                  -3.59

                   Balance as of December 31,2018                                                       $4,732.35


          fis Qp                                                                                                        12




          ADDK-V       95935A95A9JI514012019                                                                             Pace 1 of 5
           WYOMING   RETIREMENT SYSTEM
              Case 2:17-cr-00124-ABJ          457 Filed
                                     Document 95  DEFERRED
                                                        04/15/19 COMPENSATION
                                                                 Page 7 of 12
                                                                   PLAN


          GIBSON CONDIE
          2438311



How will my future contributions be invested?



                                                             50% LifePalh Index 2025 Q
                                                             50% WRS Large Cap U.S. Equity Fund




How is my account invested?



                                                             59.3% WRS Large Cap U.S. Equity Fund
                                                             40.2% LifePath Index 2025 Q
                                                             .5% WRS Capital Preservation Fund




                                                                                                                                       Ending
                                    Beginning                      Change                   Withdrawals      Ending                     Units/
                                       Balance        Deposits    in Value     Transfers         /Expenses   Balance                   Shares
LifePath Index 2025 Q                  2,044.97                    -140.95                           -1.40   1,902.62              122.852
WRS Capital Preservation                       9.11                   0.04                                       9.15
Fund
WRS Large Cap U.S.                     3,263.03                    -440.26                                   2,820.58              136.710
Equity Fund
Totals                                                             -581.17




          ADDR-Y        95935695693I5140120H                                                                            Ptiee 2 of 5
              Case 2:17-cr-00124-ABJ
           WYOMING  RETIREMENT SYSTEMDocument 457
                                              95 DEFERRED
                                                  Filed 04/15/19 COMPENSATION
                                                                  Page 8 of 12
                                                                     PLAN


          GffiSONCONDIE
          2438311



What investment options are available in my plan?
                                         Investment
                                         Code                Investment Option
                                         5510                LifePath Index Retirement Q
                                         5511                LifePath Index 2020 Q
                                         5512                LifePath Index 2025 Q
                                         5513                LifePath Index 2030 Q
                                         5514                LifePath Index 2035 Q
                                         5515                LifePath Index 2040 Q
                                         5516                LifePath Index 2045 Q
                                         5517                LifePath Index 2050 Q
                                         5518                LifePath Index 2055 Q
                                         5519                LifePath Index 2060 Q
                                         5752                WRS Capital Preservation Fund
                                         3976                WRS Fixed Income Fund
                                         3977                WRS Real Assets Fund
                                         3973                WRS Large Cap U.S. Equity Fund
                                         3975                WRS International Equity Fund
                                         3974                WRS Small/Mid Cap U.S. Equity Fund


Who are my heneficiaries?
            Type                   Name                                               Relationship              Percent
            Primary                Kimberly A Condie                                  Spouse                    100.00%




How has my account changed over time?
Average Annual Effective Yield For This Reporting Period:
WRS Capital Preservation Fund                                                                                                      1.77%



What activity took place this period?
                              Payroll            Effective             Dollar                                     # Units      Unit/Share
                                Date               Date              Amount            Investment Option          /Shares           Price
Expenses
Asset based charge                              Oct 15,2018              -1.40 LifePath Index 2025 Q                  -0.087              16.046
Asset based charge                              Oct 15,2018              -2.19 WRS Large Cap U.S. Equity Fund         -0.097              22.531

Total Expenses                                                           -3.59




          ADDR-Y      959356956931514012019                                                                                 Page 3 or 5
              WYOMING   RETIREMENT SYSTEM
                 Case 2:17-cr-00124-ABJ          457 Filed
                                        Document 95  DEFERRED
                                                           04/15/19 COMPENSATION
                                                                    Page 9 of 12
                                                                             PLAN


             GffiSON CONDIE
             2438311




 Reduced Costs: Administrative costs for participants of the Deferred Compensation 457 Plan have been reduced from 0.27% of total
 assets to 0.26%, effectiveJanuary 1,2019. The administrative cost is equivalentto 26 cents on every $100 of your account balance.The
 asset cap for administrativecharges was also reduced to $150,000 from $182,000. The change results in an annual maximum
 administrative cost of up to $390.00, a reductionfrom $491.40. The WRS Board evaluatesthe amountcharged for administration each
 year and seeks to reduce it whenever possible.

 Contribution limitsfor 2019 Increase: $19,000for participants under age 50, and $25,000 for participants who will be age 50 or older as
 of December31,2019. The specialcatch up limit for 2019 is $38,000 for eligible participants. For specialcatch up eligibility,contact the
 Plan at 777-3325 or e-mail 457pIn@wyo.gov.

 Retirees: If you turned 70 1/2 in 2018 and did not withdraw a 2018 Required Minimum Distribution (RMD), you have until April 1,2019
 to satisfy your 2018 minimum distribution requirement. All subsequent years require RMDS by December31st.

WRS Capital Preservation Fund: For the 4th quarter 2017, the Capital Preservation Fund earned an annualized interest rate of 1.77%.

Access to the website and voice response system may be limited or unavailableduring periodsof peak demand, market volatility,systems upgrades/maintenance or other
 reasons.




 What is the rate of return on my retirement account(s)?
                                                                              Period
                                                                    10/01/2018- 12/31/2018
                                                                             -11.00%



Personalized performance information is provided to participants and account holders as a general approximation of the overall recent
performance of their account. It estimates the equivalent rate of return during the stated period, based on the opening balance, transaction
activity including any applicable fees, and closing balance. Past performance is not a guarantee or prediction of future investment results.



Please review this statement carefully to confirm that we have properly acted on your instructions. Corrections will be made only for errors
which have been communicated within 90 calendar days of the last calendarquarter. Please direct all inquiries/complaints to the following:

                                                   Client Service Department
                                                   Attn - Enhanced Participant Services
                                                   8515 E. Orchard Rd.
                                                   Greenwood Village, CO 80111
                                                   1-800-701-8255


After this 90 days, this account information shall be deemed accurate and acceptable to you. If you notify the Company of an error after
this 90 days the correction will only be processed from the date of notification forward and not on a retroactive basis.

Representatives of Empower Retirement do not offer or provide investment, fiduciary, financial, legal or tax advice or act in a fiduciary
capacity for any client unless explicitly described in writing. Please consult with your investment advisor, attomey and/or tax advisor as
needed.




             ADDR-Y        9593569S6931S140I20I9                                                                                                    Page 4 of 5
                  Case 2:17-cr-00124-ABJ
               WYOMING                   Document 95
                         RETIREMENT SYSTEM        457 Filed 04/15/19 COMPENSATION
                                                      DEFERRED       Page 10 of 12
                                                                   FLAN


              GIBSON CONDIE
              2438311




                            -An Important Message about Market Timing / Excessive Trading-

Pursuant to SEC rules, fund companies are required to enter into agreements with intermediaries to provide fund companies with the ability
to identify and enforce restrictions on participants engaging in market timing or excessive trading (prohibited trading), as defined by the
fund companies. Participants engaging in prohibited trading will receive a warning and, if the prohibited trading continues, will be
restricted from transferring into the identified fund(s) for a specific time period determined by the fund company. Some fund companies
may restrict participants immediately, without warning when prohibited trading is identified. At the end of the restriction period, the
participant will be automatically allowed to resume transfers into the identified fund(s). Transfers out of the identified fund (s) will not be
restricted.




              ADDR-Y    9593S69569315I40I20I9                                                                                   Page5 of 5
                    Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 11 of 12

                                 Wyoming Retirement System
                                      Partnering to Build Financial Security for Members and their Families

                                              Mark Gordon                             Ruth Ryerson
                                                 Governor                            Executive Director




       April 12, 2019
                                                                                    RECEIVED


       Stephan Harris                                                                  APR 15 2019
       Clerk of Court                                                                   CLERK. U.S.D.C.
       United States District Court                                                  CHEYENNE, lA/YOMlNQ

       2120 Capitol Avenue, Room 2141
       Cheyenne, WY 82001

       In re: United States America v. Gibson Buckley Condle, and Wyoming Retirement System, c/o
       Empower Retirement

       Criminal Action No. 17-CR-124-J




       Dear Mr. Harris:


       Please find the Wyoming Retirement System's Answer of the Garnlshee To Writ of Garnishment
       enclosed. I can be reached at 307-777-6762 or at rachel.kelley@wyo.gov with any questions. Thank
       you.




       Sincerely,




       Rachel Kelley
       Legal & Executive Support Specialist
       Wyoming Retirement System



       CC:     C. Levi Martin, Assistant United States Attorney
               Gibson Buckley Condle
               Benjamin Brandes, General Counsel, WRS




6101 Yellowstone Road, Suite 500, Cheyenne Wyoming 62002                                       retirement.wyo.gov
phone: 3077777691 I fox: 307.777.5995                                                           pension@wyo.gov
                                                             Case 2:17-cr-00124-ABJ Document 95 Filed 04/15/19 Page 12 of 12                                                                      P
                                                                                                                                                                                                  jtQ-Jr-   ZIP 82001 $007.60°
                                                                                                                                                                                                  ivki*     0000340630 APR   12   2019




                                                                                      Wyoming Retirement System
                                                                                  6101 Yellowstone Road, Suite 500
                                                                                       Cheyenne, WY 82002



                                                                                      Mr. Stephan Harris
                                                                                             Clerk of Court
                                                                               United States District Court
                                                                           2120 Capitol Avenue, Room 2141
                                                                                Cheyenne, WY 82001


-.V-   -,    .              I.-.;:   •.,




                                           SENDER: COMPLETE THIS SECTION                                  COMPLETE THIS SECTION ON DELIVERY


                                              Complete Items 1,2, and 3.                                  A. Signature
                                                                                                                                                            • Agent
' ..-.L.;-       . :• 'f:                     Print your name and address on the reveme                   X
                                              so that we can return the card to you.                                                                        •   Addressee
                                                                                                          B. Received by (Printed Name)            C. Date of Delivery
                                              Attach this card to the back of the mailplece,
                                              or on the front if space permits.
                                                                                                          D. Is delivery addressdifferent from item 1? • Yes
                                                       Mr. Stephan Harris                                     If YES, enter deHveiy address Iselow;         Q No
                                                             Clerk of Court
                                                 United States District Court
                                            2120 Capitol Avenue, Room 2141
                                                      Cheyenne, WY 82001
                                                                                                      3. Service Type                          • Priority Mail Express®
                                                       ill                                              Adult Signature
                                                                                                      • Adult Signature Restricted Delivery
                                                                                                                                               B'Reglstered Mail™
                                                                                                                                               • RegisteredMail Restricted
                                                    9590 9402 1929 6123 5528 78                       • Certlfief                                Dnilveiv
                                                                                                      •   Certtfle
                                                                                                      •   Collect
                                           2. Article Number (Transfer from service label)            •   Collect
                                                                                                      •   Insured
                                                                                                      •   Insured
                                                                                                          (over $i„,                                   lilill''iMi||iiiil'|ij|'i|||   |''iilll|i|.|i¥
                                           PS Form3811, July 2015 PSN 7530-02-000-9053                                                        Domestic Return Rece^
